Citation Nr: 1544961	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and/or ulcerative colitis, to include as secondary to herbicide exposure. 
 
 2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO granted service connection and assigned an initial 20 percent rating for type II diabetes mellitus, effective September 15, 2008, and denied service connection for GERD, claimed as a stomach condition. 

As regards the claim for service connection for a gastrointestinal disorder, to include GERD and/or ulcerative colitis, the Board notes that, in the February 2009 rating decision, the RO denied a claim for service connection for GERD, claimed as a stomach condition.  While the RO has continued to characterize the claim in this way, given the evidence of record (including diagnoses of ulcerative colitis) the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Of note, the RO addressed the diagnosis of ulcerative colitis in its September 2010 supplemental statement of the case (SSOC).

Regarding the Veteran's claim for a higher initial rating for diabetes mellitus, the RO granted service connection and assigned an initial 20 percent rating for type II diabetes mellitus in the February 2009 rating decision.  In May 2009, the Veteran filed a notice of disagreement (NOD) with this decision.  However, a June 2009 Report of Contact reflects that the Veteran withdrew his NOD regarding a higher initial rating for type II diabetes mellitus.  In December 2009 though, still within one year of issuance of the February 2009 rating decision, the Veteran submitted a statement which again expressed disagreement with the compensation rating for his diabetes mellitus.  The December 2009 NOD with the initial rating assigned for diabetes mellitus remains pending.  In a subsequent rating decision, issued in May 2010, the RO continued the 20 percent rating for type II diabetes mellitus.  However, if after a valid NOD is filed, VA fails to issue a statement of the case (SOC), then the claim remains pending.  See Myers, 16 Vet. App. at 235-236; Tablazon, 8 Vet. App. at 361.  The United States Court of Appeals for Veterans Claims (Court) has held that "[w]here an appellant places a claim for one disability into appellate status by virtue of an NOD, that claim is resolved by a later appellate adjudication of a subsequent claim where both claims stem from the same underlying disorder and the claimed disabilities are identical or substantially similar."  Jones v. Shinseki, 23 Vet. App. 122, 126 (2009).  The Court quoted from its decision in Juarez v. Peake indicating that "[o]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed." Jones, 23 Vet. App. at 125 (quoting Juarez, 21 Vet. App. 537, 543); see 38 U.S.C.A. § 7105(a), (d) (1). 

In January 2013, the Board, in part, remanded these issues for additional development.  Part of this remand included instructions to issue an SOC for the Veteran's higher initial rating claim as the Veteran had timely expressed disagreement with the initial rating assigned for his type II diabetes mellitus.

Per the January 2013 remand instructions, the Veteran was issued an SOC for his initial higher rating claim for diabetes mellitus in January 2014.  However, a timely substantive appeal via a VA Form 9 was not submitted.  Instead, in April 2014, the RO received a statement from the Veteran in which he indicated that he felt that he met the criteria for an increase for his claim for a higher initial rating for diabetes mellitus.  In Rowell v. Principi, 4 Vet. App. (1993), it was held that the failure to file a timely substantive appeal did not foreclose an appeal, render a claim final, or deprive the Board of jurisdiction.  The Board notes that despite the lack of a substantive appeal for the issue of entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus, as the Veteran, through his actions, has indicated that he wishes to appeal this issue, the claim of entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus is currently before the Board.  The Board would point out that there has been no separate hearing request regarding this claim.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to an effective date prior to March 12, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a gastrointestinal disorder, to include GERD and/or ulcerative colitis, to include as secondary to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent medical evidence of record indicates that the Veteran's type II diabetes mellitus treatment requires a restricted diet and the use of oral hypoglycemic agents with restriction of activities; however, episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated are not shown. 


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, but no higher, for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In an April 2010 letter, the RO letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the April 2010 letter, and opportunity for the Veteran to respond, the January 2014 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also noted that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of April 2010 and March 2013 VA examinations.  The April 2010 and March 2013 reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2010 and March 2013 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is currently an initial 20 percent rating for type II diabetes mellitus under Diagnostic Code 7913.  See 38 C.F.R. § 4.119 (2014). 

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Factual Background and Analysis

An April 2009 VA treatment record noted that the Veteran was to begin medications for diabetes after his lab results came in.

In a May 2009 correspondence, a private physician indicated that the Veteran's type II diabetes mellitus "previously required change in diet and activity" but that the recent discovery of neuropathy out of proportion to his length of illness with diabetes prompted the physician to begin insulin therapy.  

On VA examination for hypertension in July 2009, the examiner noted that the Veteran had been diagnosed with diabetes in early 2008.  He was initially treated with metformin but had an allergic reaction so he was presently taking one injection of insulin at night.  He also took glipizide daily.  

In January 2010, a private physician completed a form which indicated that the Veteran's diabetes mellitus required insulin and restricted diet and regulation of activities.  It was noted that the Veteran required a daily foot examination due to numbness.  The Veteran was also to avoid recreational activity that might injure his skin such as swimming, tennis, basketball and football.  Bicycling was permitted with a visual examination of his hands and feet afterwards for blisters.  The Veteran was also to avoid strenuous prolonged activity such as lifting and shoveling snow to avoid potential hypoglycemia or angina.

The Veteran underwent a VA examination in April 2010.  It was noted that the Veteran was diagnosed with diabetes in 2008.  He had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the past year.  He saw his diabetic care provider 4 times yearly.   He was seen by a private physician who advised him to avoid strenuous physical activities such as bike riding, playing basketball and swimming to prevent hypoglycemic reactions.  He currently took Glipizide 2.5mg orally twice daily and injected glargine insulin 6 unites every evening.  He denied any side-effects to these medications.  He endorsed generalized loss of strength in the hands and legs since he was diagnosed as a diabetic.  He endorsed vague visual problems.  He indicated that he had a diabetic examination in the past year by his private physician but was unaware of any diabetic retinopathy changes.  His private physician also diagnosed him with peripheral neuropathy.  He reported occasional constipation and bloating but had no evidence of chronic diabetic gastroparesis.  He reported frequent urination of 6 times daily and 3 to 4 times a night.  He reported several urinary tract infections and was treated by a physician for this condition.  He currently performed odd jobs.  He could no longer play basketball, any sports or do any physical activity in daily life.  He fatigued easily and his knee hurt all of the time.  On examination, he was in no acute distress.  Coordination of his hands and feet were normal but slow.  He had diminished sensation to light touch.  The diagnosis was type II diabetes mellitus requiring oral hypoglycemic medication and daily insulin injections.  The Veteran reported that his private physician instructed him to avoid strenuous activity to prevent hypoglycemic reactions but the examiner could find no documentation in support of this statement.  

A September 2010 VA optometry consult noted that the Veteran had diabetes without ocular manifestations.

A May 2012 private treatment record indicated that the Veteran had stable diabetes control.  

The Veteran underwent a VA examination in April 2013 to assess his employability regarding his service-connected disabilities.  The examiner noted that the Veteran's diabetes would prevent him from engaging in strenuous type of physical work but he could still engage in light physical and sedentary employment.  The Veteran's diabetes was fairly well controlled but due to risk of hypoglycemia with strenuous activity, physical work would be restricted.  His diabetes was not severe to a degree that he could not seek and maintain sedentary work.  

The Veteran underwent a VA examination for his diabetes in April 2013.  The examiner noted that the Veteran had been prescribed an oral hypoglycemic agent and also been prescribed insulin more than once per day.  There was a regulation of activities as part of his medical management of diabetes as the Veteran indicated that his private physician advised him to avoid strenuous activities such as basketball and bike riding.  He had 0 episodes of ketoacidosis or hypoglycemic reactions during the past 12 months.  He had diabetic care less than 2 times a month and he had 0 hospitalizations as a result of diabetes in the last 12 months.  He had unintentional weight loss attributed to diabetes but did not have progressive loss of strength due to diabetes.  He had peripheral neuropathy but did not have erectile dysfunction, cardiac conditions, hypertension, peripheral vascular disease, a stroke, a skin condition or an eye condition related to diabetes.  

Having carefully reviewed the Veteran's complaints, VA treatment records and examinations and when affording the Veteran the benefit of the doubt, the Board finds the Veteran is entitled to an initial rating of 40 percent under Diagnostic Code 7913 for his type II diabetes mellitus as his diabetes requires insulin, restricted diet, and regulation of activities.

As noted above, the April 2013 VA examiner noted that the Veteran had been prescribed an oral hypoglycemic agent and also been prescribed insulin more than once per day.  There was also regulation of activities as part of his medical management of diabetes as a private physician advised the Veteran to avoid strenuous activities.  Specifically in January 2010, a private physician indicated that the Veteran's diabetes mellitus required a regulation of activities as he was to avoid recreational activity that might injure his skin and he was to avoid strenuous prolonged activity such as lifting and shoveling snow to avoid potential hypoglycemia or angina.

As a result, an initial rating of 40 percent for type II diabetes mellitus is warranted under Diagnostic Code 7913.

However, there is no indication that his diabetes mellitus exhibited the criteria necessary to be assigned a higher 60 percent rating.  Specifically, there is no showing of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  On VA examination in March 2013 the Veteran specifically reported that he had diabetic care less than 2 times a month and he had 0 hospitalizations as a result of diabetes in the last 12 months.

Therefore, the criteria for an initial rating in excess of 40 percent are not met under Diagnostic Code 7913.

As a result and when affording the Veteran the benefit of the doubt, the Board finds that an initial 40 percent disability evaluation is warranted for the Veteran's type II diabetes mellitus disability.

The Board also notes that the Veteran does have compensable complications of diabetes that have already been rated separately to include peripheral neuropathy of the lower and upper extremities and diabetic nephropathy.  See Note (1) to 38 C.F.R. § 4.119 , Diagnostic Code 7913.  Additionally, the Veteran has been awarded a total disability rating based on individual unemployability due to a service-connected disability (TDIU), effective March 12, 2010.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected type II diabetes mellitus disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected type II diabetes mellitus.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial 40 percent rating for type II diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for a gastrointestinal disorder, to include GERD and/or ulcerative colitis, to include as secondary to herbicide exposure.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Board remanded this matter in January 2013 for further development.  As part of the January 2013 remand, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for a gastrointestinal disorder, to include GERD and/or ulcerative colitis, to include as secondary to herbicide exposure.  

The instructions specifically indicated that the examiner was to address whether it was at least as likely as not that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure and whether it was at least as likely as not that the Veteran's claimed condition was caused or aggravated by service-connected diabetes mellitus or osteoarthritis of the lumbar spine or medication used to treat either of these service-connected disabilities.

The Board notes that pursuant to the January 2013 Board's remand, the Veteran was afforded an examination in April 2014.  The examiner opined that it was less likely than not that the Veteran's ulcerative colitis was caused by or due to his military service.  The examiner noted that there was no evidence that the Veteran had a chronic gastrointestinal (GI) disorder in service and there was no mention of ulcerative colitis or a GI problem until July 2007.  

However, while the April 2014 VA examiner opined that it was less likely than not that the Veteran's ulcerative colitis was caused by or due to his military service, the examiner failed to specifically address whether the Veteran's current condition was related to his presumed in-service herbicide exposure as instructed by the January 2013 Board remand instructions.

Additionally, the Board notes that the April 2014 VA examiner opined that it was less likely than not that the Veteran's GERD was caused by the Veteran's diabetes mellitus or osteoarthritis of the lumbar spine as these were not conditions that were risk factors for the development of GERD.  The examiner noted that there was no evidence that the Veteran was ever treated for Prednisone (risk factor) for his osteoarthritis and the Veteran's GERD predated his diabetes by 11 years.

However, while the April 2014 VA examiner opined that it was less likely than not that the Veteran's GERD was caused by the Veteran's diabetes mellitus or osteoarthritis of the lumbar spine, the examiner failed to specifically address whether the Veteran's service-connected diabetes mellitus or osteoarthritis of the lumbar spine disabilities have aggravated his claimed GERD disability.  Thus, this opinion does not adequately address whether the Veteran's service-connected diabetes mellitus or osteoarthritis of the lumbar spine disabilities aggravated his gastrointestinal disorder, to include GERD and/or ulcerative colitis disability as instructed by the January 2013 Board remand instructions.

Accordingly, the April 2014 examination report does not comply with the Board's January 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the April 2014 VA examiner should amend his examination report in accordance with the Board's January 2013 directives cited herein to determine whether or not the Veteran's gastrointestinal disorder, to include GERD and/or ulcerative colitis was related to his presumed in-service herbicide exposure or caused or aggravated by his service-connected diabetes mellitus or osteoarthritis of the lumbar spine or medication used to treat either of these service-connected disabilities.  Consequently, a new remand is required to comply with the holding of Stegall.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in April 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether:

(a)  It is at least as likely as not (50 percent probability or greater) that the Veteran's current condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure.

(b) It is at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal disorder, to include GERD disability is proximately due to or the result of either diabetes mellitus or osteoarthritis of the lumbar spine or medication used to treat either of these service-connected disabilities.

(c) If the gastrointestinal disorder, to include GERD disability is not proximately due to diabetes mellitus or osteoarthritis of the lumbar spine disabilities, proffer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the gastrointestinal disorder, to include GERD disability has been permanently aggravated beyond its natural progression by the service-connected diabetes mellitus or osteoarthritis of the lumbar spine disabilities or the medication used to treat either of these service-connected disabilities.


A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


